                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-00332-VAP-MAA                                                         Date: March 29, 2019
Title:        Sixta v. People


Present:      The Honorable MARIA A. AUDERO, United States Magistrate Judge


                       Chris Silva                                                    N/A
                      Deputy Clerk                                           Court Reporter / Recorder

           Attorneys Present for Plaintiff:                             Attorneys Present for Defendants:
                        N/A                                                           N/A

Proceedings (In Chambers):                    Order to Show Cause Why the Action Should Not Be
                                              Dismissed for Failure to Exhaust State Remedies

On February 21, 2019, Petitioner John Joseph Sixta filed a petition for writ of habeas corpus.
(“Petition,” ECF No. 1.) The Petition alleges four grounds for relief: (1) “Ineffective Assistance,”
(2) “Failure to Counsel / with Defendant,” (3) “Failed to Present ‘Alibi’ Witnesses / and one of the
Juror owed [sic] the place where I work at,” and (4) “Counsel unprepared to Cross Examine
Witness’es [sic].” (Id. at 3-4.) Observing that Petitioner did not present these claims in the state
court proceedings he identified in the Petition, the Court ordered Petitioner to show cause why the
Court should not recommend dismissal for failure to exhaust his claims in state court. (See “First
Order to Show Cause,” ECF No. 4.)

Petitioner constructively filed a response to the First Order to Show Cause on March 20, 2019.
(ECF No. 5.) Petitioner explains that he spoke with several attorneys regarding potential civil rights
violations. 1 He details some of the facts underlying the claims he brings in this habeas petition, and
he cites cases relating to the substance of those claims. (See generally id.) Nowhere in his response,
however, does Petitioner “clearly explain” “that he has exhausted his state court remedies on his
federal habeas claims.” (First Order to Show Cause at 2.) Petitioner still has not indicated that he
ever presented any of the claims in his Petition to the California Supreme Court. Nor does Petitioner
elect to proceed under either of the two other options afforded to him by the Court: (1) a notice of
dismissal or (2) a request for a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005). (Id. at 2-3.)


1
 The Petition does not appear to assert claims pertaining to these purported civil rights violations. In any event, a
petition for writ of habeas corpus is not the proper vehicle for civil rights claims. See Nettles v. Grounds, 830 F.3d 922,
931 (9th Cir. 2016) (“[I]f a state prisoner’s claim does not lie at the core of habeas corpus, . . . it may not be brought in
habeas corpus but must be brought, if at all, under [42 U.S.C. § 1983] . . . .” (citations and quotation marks omitted)).


CV-90 (03/15)                                   Civil Minutes – General                                       Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-00332-VAP-MAA                                          Date: March 29, 2019
Title:     Sixta v. People

Therefore, the Petition still appears to this Court to be wholly unexhausted. As explained in the
Court’s prior order:
                Federal habeas relief generally is unavailable when a petitioner has not
                exhausted the remedies available in state court. 28 U.S.C.
                § 2254(b)(1)(A). Exhaustion requires that a petitioner “fairly present”
                his federal claims to a state’s highest court. Baldwin v. Reese, 541
                U.S. 27, 29 (2004). To satisfy this requirement, a petitioner must
                describe both the operative facts and the precise federal legal theory on
                which his claim is based to the California Supreme Court. See Gray v.
                Netherland, 518 U.S. 152, 162-63 (1996); Davis v. Silva, 511 F.3d
                1005, 1009 (9th Cir. 2008). The Court may raise exhaustion issues
                sua sponte and may summarily dismiss on exhaustion grounds. See
                Stone v. San Francisco, 968 F.2d 850, 855-56 (9th Cir. 1992);
                Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981).
(First Order to Show Cause at 2.)

Out of consideration for Petitioner’s pro se status, the Court will afford Petitioner one final
opportunity to explain why the Petition should not be dismissed. Petitioner is ORDERED TO
SHOW CAUSE why the Court should not recommend dismissal of the Petition without prejudice
for failure to exhaust his claims in state court. Petitioner must respond in writing to this Order no
later than April 29, 2019.

If Petitioner contends he has exhausted his state court remedies, Petitioner should clearly explain
that he has done so and attached a copy of his petition in the California Supreme Court and any
decision on the petition by the court.

If Petitioner has not yet presented the claims in this Petition to the California Supreme Court, then he
may (1) file a notice of dismissal of his Petition, or (2) request a Rhines stay.

Petitioner expressly is cautioned that failure to respond to this Order will result in a
recommendation that the Petition be dismissed without prejudice for failure to prosecute and
failure to comply with a court order pursuant to Federal Rule of Civil Procedure 41(b), and
for failure to exhaust claims in state court pursuant to 28 U.S.C. § 2254(b)(1)(A).




CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-00332-VAP-MAA                                       Date: March 29, 2019
Title:      Sixta v. People

The Clerk is directed to attach a copy of the Court’s First Order to Show Cause (ECF No. 4) and
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)) to this
Order.

It is so ordered.




                                                                               Time:        0:00
                                                                Initials of Preparer:       CSI



CV-90 (03/15)                         Civil Minutes – General                           Page 3 of 3
Case 5:19-cv-00332-VAP-MAA Document 4 Filed 02/28/19 Page 1 of 3 Page ID #:12
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-332-VAP-MAA                                              Date: February 28, 2019
Title:      Sixta vs. People



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   Cheryl Wynn                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause

On February 21, 2019, Petitioner John Joseph Sixta filed a petition for writ of habeas corpus.
(“Petition,” ECF No. 1.) Though Petitioner uses the Central District of California’s form for
petitioners in federal custody, Petitioner alleges he is in the custody of the California state prison
system. (See id. at 2.) The Petition alleges four grounds for relief: (1) “Ineffective Assistance,”
(2) “Failure to Counsel / with Defendant,” (3) “Failed to Present ‘Alibi’ Witnesses / and one of the
Juror owed [sic] the place where I work at,” and (4) “Counsel unprepared to Cross Examine
Witness’es [sic].” (Id. at 3-4.) The Petition appears to be wholly unexhausted.

Petitioner does not attach any documents to his Petition, but identifies two proceedings in the
California state courts related to his direct appeal. The Court takes judicial notice of the dockets and
decisions in these cases, California Court of Appeal No. E066082 and California Supreme Court No.
S249964. See Fed. R. Civ. P. 201(b)(2) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it . . . can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
Cir. 2012) (court may take judicial notice of “documents on file in federal or state courts).

Petitioner appealed the judgment of conviction in the Superior Court of Riverside County to the
California Court of Appeal, arguing two grounds: (1) the Superior Court lacked territorial
jurisdiction to convict him on one count that occurred in a federal enclave, and (2) one count was
time-barred because the prosecution failed to charge him within a special limitations period. People
v. Sixta, No. E066082, 2018 Cal. App. Unpub. LEXIS 3892, at *1-2, 2018 WL 2731697, at *1 (Cal.
Ct. App. June 7, 2018). As to the first issue, the Court of Appeal reversed the conviction as to the
one count; as to the second issue, the Court of Appeal affirmed the conviction on the other count.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
Case 5:19-cv-00332-VAP-MAA Document 4 Filed 02/28/19 Page 2 of 3 Page ID #:13
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-332-VAP-MAA                                            Date: February 28, 2019
Title:     Sixta vs. People


Id., 2018 Cal. App. Unpub. LEXIS 3892, at *22-23, 2018 WL 2731697, at *8. The Court of Appeal
modified the judgment to reflect a total sentence of 30 years to life. Id. Petitioner sought review of
the decision in the California Supreme Court. The California Supreme Court denied review. People
v. Sixta, No. S249964, 2018 Cal. LEXIS 6298, at *1 (Cal. Aug. 15, 2018).

Federal habeas relief generally is unavailable when a petitioner has not exhausted the remedies
available in state court. 28 U.S.C. § 2254(b)(1)(A). Exhaustion requires that a petitioner “fairly
present” his federal claims to a state’s highest court. Baldwin v. Reese, 541 U.S. 27, 29 (2004). To
satisfy this requirement, a petitioner must describe both the operative facts and the precise federal
legal theory on which his claim is based to the California Supreme Court. See Gray v. Netherland,
518 U.S. 152, 162-63 (1996); Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008). The Court may
raise exhaustion issues sua sponte and may summarily dismiss on exhaustion grounds. See Stone v.
San Francisco, 968 F.2d 850, 855-56 (9th Cir. 1992); Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th
Cir. 1981).

Petitioner’s claims appear not to have been exhausted in the state courts. The issues presented in
Petitioner’s direct appeal do not pertain to the claims he brings in this proceeding. See People v.
Sixta, 2018 Cal. App. Unpub. LEXIS 3892, at *1-2, 2018 WL 2731697, at *1. Petitioner does not
identify any other state-court proceeding in which he has asserted the claims in the Petition.

Consequently, Petitioner is ORDERED TO SHOW CAUSE why the Court should not recommend
dismissal of the Petition without prejudice for failure to exhaust his claims in state court. Petitioner
must respond to this Order to Show Cause no later than March 27, 2019. In his response, Petitioner
may elect one of the following three options:

(1) Notice of Dismissal. Petitioner may file a notice of dismissal of his Petition. The Clerk is
directed to attach Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure
41(a) or (c)) to this Order to Show Cause.

(2) Response to Order to Show Cause. If Petitioner contends that he has exhausted his state court
remedies on his federal habeas claims, he may clearly explain this in a written response to this Order
to Show Cause. Petitioner should attach to his response copies of any documents establishing that
the claims are exhausted, including a complete copy of his petition in the California Supreme Court
and any decision by the California Supreme Court.


CV-90 (03/15)                           Civil Minutes – General                            Page 2 of 3
Case 5:19-cv-00332-VAP-MAA Document 4 Filed 02/28/19 Page 3 of 3 Page ID #:14
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:19-cv-332-VAP-MAA                                           Date: February 28, 2019
Title:      Sixta vs. People



(3) Request for Rhines Stay. Petitioner may file a request for a stay pursuant to Rhines v. Weber,
544 U.S. 269 (2005). See Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016) (district court has
discretion to stay and hold in abeyance, rather than dismiss, a state prisoner’s wholly unexhausted
federal habeas petition). If Petitioner elects this option, he must make the requisite showing of good
cause for his failure to exhaust his unexhausted claims in state court prior to filing his Petition. He
also must demonstrate to the Court’s satisfaction that his unexhausted claims are not plainly
meritless, by citing the Supreme Court authority upon which he is relying in support of that claim.
Finally, he must demonstrate to the Court’s satisfaction that he has not engaged in abusive litigation
tactics or intentional delay. See Rhines, 544 U.S. at 277-78.

Petitioner is expressly cautioned that failure to respond to this Order to Show Cause will result
in a recommendation that the Petition be dismissed without prejudice for failure to prosecute
and failure to comply with a court order pursuant to Federal Rule of Civil Procedure 41(b),
and for failure to exhaust claims in state court pursuant to 28 U.S.C. § 2254(b)(1)(A).

It is so ordered.

Attachment:
Notice of Dismissal – CV-09

                                                                     Initials of Preparer        cw




CV-90 (03/15)                          Civil Minutes – General                              Page 3 of 3
       Case 5:19-cv-00332-VAP-MAA Document 4-1 Filed 02/28/19 Page 1 of 1 Page ID #:15




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
